UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 6, 2013 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) BERMUDA 001-33628 98-0499286 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Canon’s Court, 22 Victoria Street, P.O. Box HM 1179, Hamilton HM EX, Bermuda (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (441) 295-2244 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On May 6, 2013, Energy XXI (Bermuda) Limited (the “Company”) issued a press release announcing that its Board of Directors has approved a stock repurchase program authorizing Energy XXI, Inc., a Delaware subsidiary of the Company (“Energy XXI, Inc.”), to repurchase up to $250 millionin value of the Company’s common stock for an extended period of time, in one or more open market transactions. The Company also announced that in connection with the repurchase program, the Board of Directors has also approved a 10b5-1 plan, allowing Energy XXI, Inc. to repurchase the Company’s shares at times when it otherwise might be prevented from doing so under insider trading laws or because of self-imposed trading blackout periods. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Other Exhibits (d) Exhibits. Exhibit Number Description Press release dated May 6, 2013. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Energy XXI (Bermuda) Limited By: /s/ West Griffin Name: West Griffin Title: Chief Financial Officer Date: May 6, 2013 -3- EXHIBIT INDEX Exhibit Number Description Press release dated May 6, 2013. -4-
